By Judge Robert P. Doherty, Jr.
Plaintiff asks for an additur to his $8,000.00 personal injury verdict, or in the alternative, a new trial on damages. He argues that in addition to his request for compensation for lost wages and pain and suffering, his medical expenses alone exceeded $15,000.00 and that the jury must have suffered from a misunderstanding or misconception of the facts or the law of the case to arrive at its verdict. Defendant, on the other hand, asserts that the Plaintiffs credibility was seriously compromised during the trial and that the jury could have easily rationalized that the Plaintiffs injuries were not as serious as he claimed. I agree with the Defendant’s position. The motion for an additur, or in the alternative, a new trial on damages is denied.